Citation Nr: 0530640	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status 
right wrist fusion with osteoarthritis, from February 23, 
2000 through May 9, 2000, and from July 1, 2000 through 
August 29, 2000; in excess of 30 percent from December 1, 
2000 through May 8, 2001; and to a rating in excess of 40 
percent from September 1, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied a rating in excess of 
10 percent for limited motion of the wrist, post-operative 
residual repair of fractured bones in the right hand.  

The RO issued a November 2001 Supplemental Statement of the 
Case, which reflects increased ratings for the veteran's 
right wrist disability as follows: 20 percent effective from 
March 15, 1999; increased to 100 percent from May 10, 2000 
(based on surgical or other treatment necessitating 
convalescence); continued as 20 percent effective July 1, 
2000; increased to 100 percent from August 30, 2000 (based on 
surgical or other treatment necessitating convalescence); 30 
percent from  December 1, 2000; increased to 100 percent 
effective May 9, 2001 (based on surgical or other treatment 
necessitating convalescence); and continued at 30 percent 
from September 1, 2001.  In November 2003, the RO issued a 
rating decision in which it increased the veteran's rating to 
40 percent, effective from September 1, 2001.   Hence, the 
issue is as styled on the title page of this decision. 

An October 2003 Statement in Support of the Claim (VA Form 
21-4138) states that the veteran is satisfied with the 
outcome of his personal hearing which granted him a 40 
percent rating.  It further requested that his appeal be 
withdrawn.  However, the Statement was signed by an attorney 
from American Legion, and not by the veteran himself.  

The RO contacted the veteran in June 2004 and informed him 
that he had apparently changed his representation to Disabled 
American Veterans in October 2001.  Since the veteran was not 
represented by The American Legion at the time the VA Form 
21-4138 was signed, the RO could not accept it as a 
withdrawal of his appeal.  The veteran indicated that he 
still wished to withdraw the appeal and that he would sign 
another VA Form 21-4138 if the RO sent one.  The RO sent the 
form to the veteran, but it was not returned.  The RO sent 
another correspondence to the veteran in February 2005, 
regarding the withdrawal of his appeal, but the veteran again 
failed to respond.  Instead, Disabled American Veterans filed 
a Brief in September 2005, in which it sought a 60 percent 
rating on the theory that the veteran's right hand has no 
remaining function, thereby rendering it the equivalent of 
having been amputated.  Under these circumstances, the Board 
finds that the issue remains in appellate status.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's service-connected status dominant right 
wrist disability with  osteoarthritis was productive of 
significant limitation of motion but not ankylosis prior to 
September 1, 2001; since that date following fusion, it has 
been manifested by ankylosis but not unfavorable ankylosis in 
any degree of palmar flexion, or with ulnar or radial 
deviation, and the medical evidence fails to show that the 
veteran's right wrist disability has resulted in loss of use 
of his right hand at any time since he filed his current 
claim, aside from the periods when it was rated 100 percent 
based on hospitalization or convalescence.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
right wrist fusion with osteoarthritis prior to August 30, 
2000, a rating in excess of 30 percent prior to May 9, 2001, 
and to a rating in excess of 40 percent since September 1, 
2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2000 and November 2003 rating 
decisions; the May 2000 and March 2003 Statements of the 
Case; the November 2001 and April 2005 Supplemental 
Statements of the Case; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for an increased 
rating for a right wrist disability, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
December 2002, June 2004, and June 2005 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for an increased rating for a right 
wrist disability, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  However, the RO decision that is the 
subject of this appeal was issued in April 2000, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the April 2000 RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for a right wrist disability, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
December 2002, June 2004, and June 2005 letters and asked him 
to identify all medical providers who treated him for a right 
wrist disability.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
February 2000 and November 2003.  The Board finds these 
examinations, along with the VA Medical Center treatment 
records, provide sufficient findings upon which to determine 
the severity of the veteran's right wrist disability.  There 
is no duty to provide another examination or medical opinion.  
Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

An RO decision in September 1955 RO granted service 
connection for residuals of a right wrist injury.  The 
veteran's right wrist disability was rated 10 percent from 
May 1, 1955 to July 27, 1955; 100 percent from July 28, 1955 
to November 9, 1955; and 10 percent thereafter.  The RO 
issued another rating decision in August 1956, which 
increased the rating to 30 percent from November 10, 1955 to 
October 9, 1956; and to 10 percent thereafter.  

The veteran filed an increased rating claim in March 1999.  
He alleged that he has lived with the right wrist disability 
for 44 years without seeking medical care, but in recent 
years his right wrist disability has seriously deteriorated 
to the point where he has lost considerable strength in his 
hands and fingers.  

The veteran underwent a VA examination in February 2000.  The 
clinician noted that the veteran is right hand dominant and 
that he fractured his wrist in 1955 and had subsequent 
surgery with bone grafting.  The veteran reported increased 
pain and decreased range of motion beginning in August 1999.  
He complained of pain, weakness, stiffness, inflammation, 
instability, fatigue, and loss of endurance.  He denied 
locking, swelling, and discoloration.  Essentially any use of 
the right wrist caused pain to occur; and nothing helped the 
pain.  He used Naproxen, which helped only somewhat.  He used 
a wrist splint.  He was able to brush his teeth, dress 
himself, shower, cook, walk, drive a car, and shop.  He had 
trouble taking out the trash, pushing a lawnmower, vacuuming, 
and gardening.  The veteran has been retired since 1978.  

Upon examination of the wrist, the veteran was able to make a 
tight fist; however, his hand strength was abnormal.  There 
was some weakness, as he could not grip with the hand firmly 
on the right side.  Grip strength on the right was 40/40/45 
as compared to 120/130/125 on the left.  He was able to tie 
his shoelaces with some difficulty, was able to fasten 
buttons without difficulty, was able to pick up a piece of 
paper and tear it without difficulty, and was able to pick up 
a pen and grasp it tightly with difficulty.  

Further examination of the veteran's right wrist in February 
2000 showed no heat, redness, swelling, effusion, drainage, 
instability, or weakness.  Right wrist dorsiflexion was 45 
degrees; palmar flexion was 30 degrees; radial deviation was 
10 degrees; and ulnar deviation was 25 degrees.  The veteran 
had pain at the extremes and could not move it any further 
due to anatomic limitations.  There were no signs of any 
fatigue, weakness, or lack of endurance following repeated 
use.  There was a positive Finkelstein test with some 
tenderness to palpation along the tendons of the abductor 
pollicis longus and extensor pollicis brevis, consistent with 
tenosynovitis.  X-rays showed osteoarthritis of the radio-
carpal joint.  The clinician diagnosed the veteran with right 
wrist fracture, status post surgical repair with residuals of 
De Quervain's tenosynovitis; osteoarthritis of the right 
radiocarpal joint and weakness of the right hand and fingers.  

On the basis of the examination, the RO issued a March 2000 
rating decision in which it denied the veteran's claim for an 
increased rating.  The RO denied the claim again in an April 
2000 rating decision.  

The Veteran filed a timely Notice of Disagreement shortly 
thereafter, indicating that  he disagreed with the VA 
clinician's findings that he could tie his shoelaces and 
fasten buttons.  He stated that both tasks are virtually 
impossible for him, and that his wife usually has to help 
him.  He also did not recall being asked to pick up a piece 
of paper and tear it, or to grasp a pen.      

On May 10, 2000, the veteran underwent a right distal pole 
scaphoid excision due to nonunion of scaphoid.  The RO 
awarded the veteran a 100 percent rating from the date of the 
surgery through July 1, 2000.

Months later, the veteran was with failed incision and distal 
pull continued change and continued instability and pain 
above scaphoid and radius.  He elected to undergo fusion of 
the right wrist on August 30, 2000.  He tolerated the 
procedure well but was scheduled to be in a cast for 8 to 12 
weeks.  The RO granted a rating of 100 percent from August 
30, 2000 to December 1, 2000.    

The veteran underwent a VA examination in November 2003.  He 
complained of constant pain and numbness of the right 
(dominant) wrist that sometimes radiates to the right hand 
and arm.  He takes Motrin twice a day.  He has a 70 percent 
reduction in the functionality of his right wrist.  He has 
trouble with dressing.  The veteran said that he was unable 
to do craft or wood work anymore.  He is able to write, but 
not as legible.  He uses his right hand to assist the left 
hand (which is doing more than 50% of the work).  He has no 
prosthetic implants. Upon examination, the clinician noted 
that there is no range of motion due to fusion.  There is 
additional pain, fatigue, weakness, lack of endurance, and 
incoordination of the right wrist.  There is ankylosis of the 
wrist joint because of the fusion at 0 degrees.  A 
neurological examination revealed decreased sensation along 
the scars of the dorsum of the right wrist secondary to 
neuritis.  Diagnostic studies revealed plate and screws 
traversing from distal radius to proximal 3rd metacarpal.  
There was no evidence of hardware complications.  There was 
fusion or narrowing of several carpal joints along the course 
of internal fixation.  The clinician noted that the veteran's 
established diagnosis is status post right wrist fusion.  He 
opined that his diagnosis is unchanged with residuals of lack 
of motion and symptoms of pain and numbness.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to absence of part, or all of the necessary bones, 
joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology.  38 C.F.R. § 4.40.

With respect to the joints, factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the wrist is considered a 
major joint.  With any form of arthritis, painful motion is 
an important factor of disability.  38 C.F.R. § 4.45.

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and painful, unstable or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is applicable for 
each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Normal wrist range of motion is considered to be from 0 to 70 
degrees of dorsiflexion (extension) and 0 to 80 degrees of 
palmar flexion.  38 C.F.R. § 4.71, Plate I.  

Limitation of motion of either the major or minor wrist with 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm warrants a 10 percent evaluation.  
No higher evaluation is provided for limitation of motion of 
either the major or minor wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.  

Ankylosis (bony fixation) of the major wrist, which is 
favorable in 20 to 30 degrees' dorsiflexion, warrants a 30 
percent evaluation.  Ankylosis in any other position 
except favorable warrants a 40 percent evaluation, and 
ankylosis which is unfavorable in any degree of palmar 
flexion, or with ulnar or radial deviation warrants a 50 
percent evaluation.  Extremely unfavorable ankylosis will be 
rated as loss of use of the hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

Analysis

The veteran's service-connected right wrist disability was 
rated 20 percent from February 23 through May 9, 2000, and 
from July 1, 2000 through August 29, 2000; 30 percent from 
December 1, 2000 through May 8, 2001, and 40 percent since 
September 1, 2001.  In order to warrant a rating in excess of 
20 or 30 percent under the applicable rating criteria found 
in 38 C.F.R. § 4.71a, Diagnostic Code 5214 during the first 
two periods of time at issue, there must be medical evidence 
of  ankylosis of the wrist.  And for a rating in excess of 40 
percent, the disability must more nearly approximate to 
ankylosis which is unfavorable in any degree of palmar 
flexion, or with ulnar or radial deviation.  The veteran's 
representative has argued, in the alternative, that a 60 
percent rating is warranted because the disability has caused 
the veteran to lose all functionality of his hand, just as if 
it had been amputated.  

The Board finds that the veteran's right wrist disability 
more nearly approximates to a 20 percent rating from February 
23, 2000 through May 9, 2000 and from July 1, 2000 through 
August 29, 2000; to 30 percent from December 1, 2000 through 
May 8, 2001, and to a 40 percent rating since September 1, 
2001.  The veteran's right wrist disability was not 
productive of ankylosis prior to September 1, 2001, aside 
from the periods when he was in receipt of a temporary total 
rating.  (See introduction, above.)  Since September 1, 2001, 
the medical evidence does not show ankylosis which is 
unfavorable in any degree of palmar flexion, or with ulnar or 
radial deviation.  To the contrary, at the veteran's most 
recent examination, the clinician noted that the veteran's 
established diagnosis was status post right wrist fusion; and 
that in his opinion, the veteran's diagnosis was unchanged 
with residuals of lack of motion and symptoms of pain and 
numbness.  The veteran's wrist was fused at 0 degrees.  While 
there was no range of motion it was not fused at an 
unfavorable angle.  

As to the representative's claim that the right wrist should 
be evaluated as analogous to if the veteran's right hand had 
been amputated, the Board finds that the condition of the 
veteran's right wrist has not caused the veteran to lose all 
functionality of his hand.  As noted at his most recent VA 
examination, the veteran uses his right hand to assist his 
left.  Although the left hand does more than 50% of the work, 
there is no indication that his right hand is incapable of 
any functioning.  To the contrary, the clinician found that 
the veteran was able to write and dress himself (albeit with 
difficulty).  Furthermore, the functionality of the veteran's 
wrist was assessed to be limited by approximately 70 percent, 
which is consistent with diminished but not total loss of use 
of the hand.  

The veteran's osteoarthritis with limitation of motion of the 
right wrist does not warrant an evaluation in excess of 20, 
30 or 40 percent during the periods of time at issue, even 
with consideration of 38 C.F.R. §§  4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that right wrist symptoms, including 
pain, are adequately addressed and contemplated by the 
ratings assigned under Diagnostic Code 5214.  Moreover, where 
a veteran is in receipt of the maximum rating for limitation 
of motion of a joint, the DeLuca provisions do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  In this case, 
the veteran's 20, 30 and current 40 percent ratings are the 
maximum ratings for loss of motion of the wrist.  Since there 
is no applicable diagnostic code that provides an evaluation 
in excess of 20 percent for limitation of motion of the wrist 
(Diagnostic Code 5215), 38 C.F.R. §§ 4.40, 4.45, and 4.59 are 
not applicable.  Thus, the Board finds that the veteran's 20, 
30 and current 40 percent evaluations appropriately addresses 
his symptoms, and an evaluation in excess of these ratings 
under Diagnostic Codes 5214 and 5215, including consideration 
of sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an increased rating for the veteran's right wrist 
disability must be denied.  38 U.S.C.A. § 5107(b); also see, 
e.g. Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

A rating in excess of 20 percent for a right wrist disability 
with osteoarthritis, from February 23, 2000 through May 9, 
2000 and from July 1, 2000 through August 29, 2000; a rating 
in excess of 30 percent from December 1, 2000 through May 8, 
2001, and to a rating in excess of 40 percent from September 
1, 2001, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


